Young, J.,
concurring in part and dissenting in part:
Although I concur with much of the majority’s opinion, I am unable to accept the court’s holding as it relates to Brad Associates. Accordingly, I dissent.
I agree with the majority that NRS Chapter 602 was meant to “inform the public of the true identity of those with whom they conduct business.” The majority’s decision, however, fails to respect the unambiguous mandate of NRS 602.070, which expressly forbids an action to be commenced or maintained “unless prior to the commencement thereof the certificate required by this chapter has been filed.”
“Brad Associates” is a fictitious name. The partnership was transacting business in Nevada under that name. Under the clear language of NRS 602.010, Brad Associates was required to file a certificate. Brad Associates commenced the action on July 7, 1988, but did not file a certificate until January 24, 1992. Accordingly, NRS 602.070 unequivocally prevents Brad Associates from maintaining its action.
Perhaps more troubling, the majority fails to give practitioners and district judges any guidance whatsoever as to when NRS Chapter 602 will apply. In my view, NRS 602.070 — which was originally enacted in 1923 — is unambiguous and provides a bright-line rule as to when an action may be maintained. The majority’s opinion serves only to obscure this line.
Because I agree that NRS Chapter 602 does not apply to the individual partners in the instant case, I would reverse the district court’s order insofar as it dismisses their actions. I would affirm, however, the order dismissing Brad Associates’ action. For this reason, I dissent.